DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                   FOURTH DISTRICT

                               ALAN B. CURTIS,
                                  Appellant,

                                         v.

            JEANINE R. SAXTON and SHILEEN D. PENDLETON,
                             Appellees.

                                   No. 4D19-3402

                                   [May 14, 2020]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Janet Carney Croom, Judge; L.T. Case No.
312018CA000513.

      Alan B. Curtis, Graceville, pro se.

      Jeanine R. Saxton and Shileen D. Pendleton, Vine Grove, Kentucky, pro
se.

PER CURIAM.

      Affirmed.

MAY, CIKLIN and KLINGENSMITH, JJ., concur.

                               *          *          *

      Not final until disposition of timely filed motion for rehearing.